DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
In light of the amended claims, the claims have overcome the previous 35 U.S.C. 101 rejection.
In light of the amended claims, claims 38 and 41 have been objected to.
In light of the amended claims, claims 34-36, 38-39, 41, 44, 48-49, and 65-72 (more particularly claims 34 and 41) are rejected under 35 U.S.C. 112(a).
In light of the amended claims, claims 34-36, 38-39, 49, and 65-72 are rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 03/17/2021, the following has occurred: claims 34, 36, 38-39, 41, 65-66, and 72 have been amended; claims 35, 44, 48-49, and 67-71 have remained unchanged; claims 1-33, 37, 40, 42-43, 45-47, 50-64 are canceled; and no new claims have been added.
Claims 34-36, 38-39, 41, 44, 48-49, and 65-72 are pending.
Effective Filing Date: 11/24/2015

Response to Arguments
Claim Objections:
Applicant amended the claims to overcome the previous objections to the claims. Examiner withdraws the previous objections to the claims.

35 U.S.C. 101 Rejections:
Applicant responded to the 35 U.S.C. 101 rejections by arguing with respect to newly amended claim limitations. Applicant’s 101 arguments are deemed moot in view of the newly amended claims. However, Applicant has overcome the 101 issues with the prior claim set via the amendments made to them. By overcoming the 101, the claims are now subject to a 35 U.S.C. 112(a) issue that is explained below in the 35 U.S.C. 112(a) rejection section.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.
Furthermore, with regards to Applicant’s remark that the Greak references does not teach transacting sensitive data such as health information Examiner would like to elaborate. The Greak reference may not specifically teach transacting health information but it does teach transacting value for value. The fact that some value represents health data and is sensitive based on its nature does not limit itself from being transacted. The Igoe et al. reference teaches that this sensitive, health information may be transacted in exchange for compensation. The combination of these references, in part, teaches that this health information can be exchanged in the manner as claimed. See the 35 U.S.C. 103 rejection section below for more details.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 38 and 41 are objected to because of the following informalities:
Claim 38 recites “one of the respective of users” in line 6 of the claim, when it should most likely recite “one of the respective users”.
Claim 41 recites “to a portion of distributed encrypted digital ledger” in line 11 of the claim, when it should most likely recite “to a portion of a distributed encrypted digital ledger”.
Claim 41 recites “the the user’s” in line 12 of the claim, when it should most likely recite “the user’s”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-36, 38-39, 41, 44, 48-49, and 65-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 34 recites:
“automatically restrict access, over at least one communication network from at least one computing device, to a portion of a distributed encrypted digital ledger…”

Claim 41 recites:
“a first application program interface configured with or accessible by the decentralized computer program, to restrict access using at least one of the processors over at least one communication network from at least one computing device, to a portion of distributed encrypted digital ledger….”

Both claims 34 and 41 recite a step of restricting access to a portion of a digital ledger, however, this step is not properly disclosed in the specification. Examiner found paragraph [0153] of Applicant’s specification as the only paragraph that describes how this data is restricted. Paragraph [0153] states:
“FIG. 25 is a block diagram illustrating an example blockchain 2500 that includes validated private electronic medical records 2402 and validated institutional electronic medical records 2404 which, after securely stored in the blockchain, are secured from tampering or alteration. The entries in the blockchain are, thereafter, usable in connection with one or more transactions, pursuant to terms agreed upon by a user and a counterparty (e.g., a pharmaceutical company seeking research information). In the example illustrated in FIG. 25, some of the validated private electronic medical records 2402 and validated institutional electronic medical records 2404 are defined partially as public and partially as private (illustrated as "Public/Private"). This illustrates further functionality and flexibility of implementations of the present application, in which a user can define particular electronic medical records (or portions thereof) that are securely stored in a blockchain are to be restricted to private access (e.g., are permission-based) and/or those portions that the user elects to be accessible publicly, more generally. This represents the hybrid nature of blockchain technology in various implementations of the present application, and further demonstrates the flexibility of implementing the technology in connection with ownership and access rights to a person's health information, including with regard to an exchange of that information for value.”

However, this disclosure lacks a proper description of how access is being restricted, raising doubts over whether there was possession of the claimed invention at the time of filing. In order to have a proper disclosure of how this restriction step is performed one must look to MPEP 2161.01 section I. This section states:
“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV.”

There is no disclosure of a restriction algorithm here that discloses how the inventor performs the restriction of access to certain information. Consequently, claims 34 and 41 are rejected under 35 U.S.C. 112(a).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 34-36, 38-39, 49, and 65-72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites “automatically restrict access, over at least one communication network from at least one computing device, to a portion of a distributed encrypted digital ledger that includes the health information of the one of the respective users in accordance with the parameters set forth in the smart contract distributed encrypted digital ledger from the one of the respective users, wherein the distributed encrypted digital ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional electronic medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional electronic medical records in exchange for receipt of each of the parameters set forth in the one of the smart contract distributed encrypted digital ledgers from the one of the respective users.” Examiner is unsure how to interpret this limitation based on how it is written. The limitation appears to be written to read that a digital ledger associated with the user is populated at intervals in exchange for receiving digital ledger parameters set forth in the ledger terms. However, there is no support for this within Applicant’s specification. Examiner is unsure of what is exactly being exchanged “in exchange for receipt…” based on the current wording of the claim. Accordingly, this limitation has been deemed unclear and is rejected under 35 U.S.C. 112(b). Examiner is interpreting this limitation to mean:
“automatically restrict access, over at least one communication network from at least one computing device, to a portion of a distributed encrypted digital ledger that includes the health information of the one of the respective users in accordance with the parameters set forth in the smart contract distributed encrypted digital ledger from the one of the respective users, in exchange for receipt of each of the parameters set forth in the one of the smart contract distributed encrypted digital ledgers from the one of the respective users,
wherein the distributed encrypted digital ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional electronic medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional electronic medical records”
Additionally, the term “smart contract distributed encrypted digital ledgers”
Claims 35-36, 38-39, and 65-72 are rejected based on their dependency on claim 34.
Claim 49 recites the limitation “the database” in line 1 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 34-35, 39, and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2018/0060496 to Bulleit et al. in view of U.S. Patent No. 8,073,708 to Igoe et al. in view of U.S. 2013/0211858 to Ohnemus et al. and further in view of U.S. 2017/0140375 to Kunstel.
As per claim 34, Greak teaches a system comprising:
--at least one computing device configured to access non-transitory processor readable media (see: column 7, lines 7-13 and FIG. 1) having instructions that, when executed by the at least one computing device cause the at least one computing device to:
--receive, over at least one communication network from each of a plurality of computing devices operated by each of a plurality of respective users, accounts that include parameters defining terms for licensing the respective users’ transactional information, (see: column 3, line 62 to column 4, line 9 where the sellers post offers to sell) the parameters including a frequency of distributing the health information to a licensee, a minimum amount of currency from a licensee, a nature of a licensee’s business, a name of a licensee, use of the health information, and a type of health information being licensed, (The functions associated with these parameters include receiving and matching of these parameters, however, the parameters themselves are given little to no patentable weight considering that they are non-functional)
--receive, over at least one communication network from each of a plurality of computing devices operated by each of a plurality of respective requesters, accounts that include requests from the requesters to license the transactional information; (see: column 3, line 62 to column 4, line 9 where there buyers (requesters) post offers to buy)
--match one accounts of one of the requestors that matches parameters set forth in one of the accounts from one of the respective users; (see: column 3, line 62 to column 4, line 9 where matching occurs between the buyers and the sellers)
--providing the value, in exchange for receipt of each of the parameters set forth in the one of the accounts from the one of the respective users (see: column 28, line 32 to column 30, line 7 where value (the product) is being provided to the buyer upon acceptance by the buyer of the matched seller’s terms. The payment (value) is received from the buyer).
Greak teaches a buyer-seller transaction system. The difference between Greak and the claimed invention is that while Greak does disclose transaction of value between buyers and seller, it does not explicitly teach this transaction between users and requesters within the healthcare industry and using a distributed encrypted digital ledgers. More specifically, Greak may not further, specifically teach:
1) --accounts as smart contract distributed encrypted digital ledgers;
2) --wherein the health information includes sensed intrinsic medical information and extrinsic activity information that is automatically collected from devices that are configured with sensors, communication modules and microcontrollers, and further wherein the health information includes information representing the sensed intrinsic medical information and the sensed extrinsic activity information;
3) --further wherein the health information includes institutional electronic medical records from a laboratory, a radiology department, and a physician’s office, and further wherein the health information includes information representing the institutional electronic medical records;
4) --the information that is being transacted, or transactional information, is health information;
5) --providing the value as automatically restrict access, over at least one communication network from at least one computing device, to a portion of a distributed encrypted digital ledger that includes the transactional information of the one of the respective users in accordance with the parameters set forth in the account from the one of the respective users; and
6) --wherein the distributed encrypted digital ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional electronic medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional electronic medical records.

Bulleit et al. teaches:
1) --accounts as smart contract distributed encrypted digital ledgers (see: paragraphs [0008] – [0010] where there are smart contract ledgers that disclose permissions to access information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) smart contract distributed encrypted digital ledgers as taught by Bullein et al. for the accounts as disclosed by Greak since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Greak teaches user accounts that establish transactional terms thus one can substitute wherein these accounts are smart contract distributed digital ledgers to obtain predictable results of having accounts with terms that establish transactions. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Igoe et al. teaches:
4) --the information that is being transacted, or transactional information, is health information; (see: column 19, lines 55-64 where there is health information being transacted to obtain compensation) and
3) --further wherein the health information includes institutional electronic medical records from a laboratory, a radiology department, and a physician’s office, (see: column 21, line 60 to column 22, line 8 where there is health information that contains medical records including test results from clinical laboratories, doctors’ records) and further wherein the health information includes information (see: column 21, line 60 to column 22, line 8 where the health information such as medical records are information that represents medical records).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) the information that is being transacted, or transactional information, is health information and 3) further wherein the health information includes institutional electronic medical records from a laboratory, a radiology department, and a physician’s office, and further wherein the health information includes information representing the institutional electronic medical records as taught by Igoe et al. for the value that is being exchanged for compensation as disclosed by Greak and Bulleit et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak and Bulleit et al. already discusses the exchanging of value in the form of a payment for a product thus one can substitute a similar buyer-seller narrative (taught by Igoe et al.) where the exchange is using health data and compensation to obtain predictable results of exchanging value for value. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Ohnemus et al. teaches:
2) --wherein the health information includes sensed intrinsic medical information and extrinsic activity information that is automatically collected from devices that are configured with sensors, communication modules and microcontrollers, (see: paragraph [0034] where intrinsic and extrinsic data for a user is being included as health information of the user. Also see: paragraph [0146] where inputs to the model can be automatically acquired from devices) and further wherein the health information includes information representing the sensed intrinsic medical information and the sensed extrinsic activity information (see: paragraph [0034] where there is intrinsic and extrinsic information and the health information here includes this type of information. This information represents itself i.e. the intrinsic information represents the intrinsic information, etc. Further, see: paragraph [0033] where there is a score that represents the sensed intrinsic and extrinsic information and this information is included as health information) and
6) --wherein the distributed encrypted digital ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional electronic medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional electronic medical records (see: paragraph [0036] and [0040]. There is a database here that is populated automatically with data records representing sensed intrinsic medical data and extrinsic activity data (also considered as data that represents intrinsic and extrinsic activity data). The population intervals are the time intervals between each activity. The above-citation teaches auto-populating health information into a ledger at intervals, however, it may not specifically teach auto-populating “respective institutional electronic medical records” nor “information representing the respective institutional electronic medical records”. However using column 21, line 60 to column 22, line 8 citation of the Igoe et al. teaches that health information can include “respective institutional electronic medical records” nor “information representing the respective institutional electronic medical records”. One can substitute the Igoe et al. reference into the Ohnemus et al. reference in a similar manner explained below).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) wherein the health information includes sensed intrinsic medical information and extrinsic activity information that is automatically collected from devices that are configured with sensors, communication modules and microcontrollers, and further wherein the health information includes information representing the sensed intrinsic medical information and the sensed extrinsic activity information and 6) wherein the distributed encrypted digital ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional electronic medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional electronic medical records as taught by Ohnemus et al. for health information and the distributed ledger that includes health information as disclosed by Greak, Bulleit et al., and Igoe et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak, Bulleit et al., and Igoe et al. 
Further, one of ordinary skill at the time of the invention was filed would have found it obvious to have 2) wherein the health information includes sensed intrinsic medical information and extrinsic activity information that is automatically collected from devices that are configured with sensors, communication modules and microcontrollers, and further wherein the health information includes information representing the sensed intrinsic medical information and the sensed extrinsic activity information and have 6) wherein the distributed encrypted digital ledger that includes the health information of the one of the respective users is populated at intervals with respective sensed intrinsic medical information, respective sensed extrinsic activity information, respective institutional electronic medical records, and information representing the respective sensed intrinsic medical information, the respective sensed extrinsic activity information, and the respective institutional electronic medical records as taught by Ohnemus et al. in the system as taught by Greak, Bulleit et al., and Igoe et al. in combination with the motivation(s) of easily sharing health information with others, especially large groups of (see: paragraph [0004] of Ohnemus et al.).

Kunstel teaches:
5) --providing the value as automatically restrict access, over at least one communication network from at least one computing device, to a portion of a distributed encrypted digital ledger that includes the information of the one of the respective users in accordance with the parameters set forth in the account from the one of the respective users (see: paragraphs [0032] and [0034] where there are different permissions being granted to different communication devices based on their access permission criteria. This criteria (smart contract parameters) may restrict access to only a modified ledger document (a portion of the digital ledger). The information/value is being provided here in a restricted manner).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute automatically restricting access, over at least one communication network from at least one computing device, to a portion of a distributed encrypted digital ledger that includes the information of the one of the respective users in accordance with the parameters set forth in the account from the one of the respective users as taught by Kunstel for the step of providing value as disclosed by Greak, Bulleit et al., Igoe et al., and Ohnemus et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak, Bulleit et al., Igoe et al., and Ohnemus et al. teaches exchanging 

As per claim 35, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 34, see discussion of claim 34. Igoe et al. further teaches wherein the respective one requester is a pharmaceutical company, a research company, a hospital, a physician's office, an insurance company, retail company and/or a pharmacy (see: FIG. 23 where the party is a retail company (Walmart)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 39, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 34, see discussion of claim 34. Igoe et al. further teaches wherein the health information includes information representing at least one of DNA, birthdate, gender, age, height, weight, blood pressure, blood type, and heart rate (see: FIG. 4 and column 10, lines 52-67 where healthcare Information 302 includes date of birth, height and weight, name of primary care physician, insurance account information (e.g., carrier and account number), date of last physical exam, physiological measurements (e.g., resting heart rate, blood pressure and cholesterol level), laboratory test results, prescriptions (e.g., for medications, tests or procedures), diagnosed illnesses and conditions, smoking status, level of alcohol consumption, family medical history and past medical history. Additional healthcare information (not shown) might include: demographic information, information on diet and exercise, nutrition information, medical examination findings, surgical history, obstetric history, medical allergies, social history, habits, immunization history, growth chart, referrals information, education materials provided to the user, future plans for care, instructions for self-care, and return visits information. The personal information can include the healthcare information 302 which includes date of birth, height, weight, etc.).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 65, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 34, see discussion of claim 34. Igoe et al. further teaches wherein the user's health information is validated as a function of at least one of a MAC address, an IP address, and a secured signature (see: column 15, lines 33-40 where digital signatures are used to authenticate the source of data and provide assurance).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 66, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 34, see discussion of claim 34. Ohnemus et al. wherein the health information includes information provided by a biosensor (see: paragraph [0031] where a biosensor can be used to collect health information about a user).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 67, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 34, see discussion of claim 34. Ohnemus et al. further teaches the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--configure each of the plurality of computing devices respectively operated by each of the plurality of users to track fitness activity (see: paragraph [0040] where fitness activity is tracked) and to generate and transmit information associated with the activity to the at least one computing device (see: paragraph [0060] and [0146] where information is measured, transmitted, and stored by the system).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 68, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 34, see discussion of claim 34. Ohnemus et al. further teaches the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--configure each of the plurality of computing devices respectively operated by each of the plurality of users to:
--track fitness activity; (FIG. 1 and 1A and paragraph [0035]) and
--generate information representing the activity; (see: paragraphs [0041] and [0043]) and
--transmit the information representing the activity to the at least one computing device (see: paragraph [0060] and [0146] where the information is measured, transmitted, and stored by the system).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

As per claim 69, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 68, see discussion of claim 68. Ohnemus et al. further teaches wherein the information representing the activity includes information representing at least one of respiratory activity, steps, heart rate, sleep, nutrition consumption, and stress levels; (see: paragraph [0034] where there is a heart rate monitor) and
--further wherein the non-transitory processor readable media has instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--process the information representing the activity; (see: paragraph [0034] where there is a processor configured to process the data which represent the physical activity)
--generate at least a notification associated with the information representing the activity; (see: paragraph [0034] where an automatic adjusting of an exercise program is occurring in response to the processing of the activity data, thus the system is generating a notification to send to the exercise machine comprising the updated program) and
--transmit the notification to at least one of the at least one computing device associated with the one of the requesters and the computing device associated with the one of the users (see: paragraph [0034] where the processed data is transmitted to the exercise machine (computing device associated with the user)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2018/0060496 to Bulleit et al. in view of U.S. Patent No. 8,073,708 to Igoe et al. in view of U.S. 2013/0211858 to Ohnemus et al. and further in view of U.S. 2017/0140375 to Kunstel as applied to claim 34, and further in view of U.S. 2010/0285821 to Smeeding et al.
As per claim 36, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 34, see discussion of claim 34. Bulleit et al. further teaches smart contract distributed encrypted ledgers as accounts (see: paragraphs [0008] – [0010] where there are smart contracts that disclose permissions to access information).
Igoe et al. further teaches wherein the accounts of one of the requestors includes value representing goods and services (see: column 19, lines 55-64 where the control of personal information is given to the user 250 by the PIA 400 allows the user 250 to arrange to obtain compensation (e.g., case, cash rebates, micropayments, store credit, store discounts or gifts, coupons, or loyalty program points) for providing access to his personal information. In some embodiments, the PIA 400 manages the exchange of personal information for compensation by providing a user interface for configuring which personal information may be accessed, by whom, and the amount of compensation required for access to the personal information. The store discounts/coupons (value) is a representation of goods and services at a discount).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 34, and incorporated herein.
Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination may not specifically, further teach:
1) --goods and services as healthcare services, medical treatment, medication, insurance premiums, improved insurance coverage and/or nutrition.

Smeeding et al. teaches:
1) --goods and services as healthcare services, medical treatment, medication, insurance premiums, improved insurance coverage and/or nutrition (see: paragraph [0008] where there is a method for delivering a prescription drug discount via a cellular message on a cellular carrier network. The discount (value) for the goods and services here is a discount for a prescription drug).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) healthcare services, medical treatment, medication, insurance premiums, improved insurance coverage and/or nutrition as taught by Smeeding et al. for the goods and services as disclosed by Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel teaches goods and service so one can replace those goods and services with other forms of goods and services. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2018/0060496 to Bulleit et al. in view of U.S. Patent No. 8,073,708 to Igoe et al. in view of U.S. 2013/0211858 to Ohnemus et al. and further in view of U.S. 2017/0140375 to Kunstel as applied to claim 34, and further in view of U.S. Patent No. 7,426,492 to Bishop et al.
As per claim 38, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 34, see discussion of claim 34. Bulleit et al. further teaches distributed encrypted digital ledger as an account (see: paragraphs [0008] – [0010] where there are smart contracts that disclose permissions to access information).
Igoe et al. further teaches access to the portion of the account that includes the health information of the one of the respective users as a type of accessing by the purchaser (see: FIG. 23 where upon allowing access to the personal information, the value (special offer) is released to the user. At least one computing device of the party is being allowed access to the information of the user).
Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination may not further, specifically teach wherein the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further processor is configured to execute instructions that cause the processor to:
1) --arrange for escrow; and
2) --arrange for value to be released from escrow and provided to the computing device associated with one of the respective users following accessing by the purchaser.

Bishop et al. teaches
--wherein the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further processor is configured to execute instructions that cause the processor to:
1) --arrange for escrow for the value; (see: column 4, lines 13-15 where there is holding of the corresponding funds for a transaction in an escrow account until an escrow event has transpired. The value here (funds) are being arranged to be held in an escrow, and then being held in escrow) and
2) --arrange for value to be released from escrow and provided to the computing device associated with one of the respective users following accessing by the purchaser (see: column 11, line 64 to column 12, line 2 where the funds debited from the purchaser’s financial account preferably remain in the escrow account for some predefined period of time. The predefined period of time may be based upon the occurrence of a suitably defined escrow release event, etc. The value here has been arranged to be released from escrow following accessing by the purchaser via receipt of the goods by the purchaser).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) arrange for escrow for the value and 2) arrange for value to be released from escrow and provided to the computing device associated with one of the respective users following accessing by the purchaser as taught by Bishop et al. in the system as taught by Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination with the motivation(s) of enabling remote individuals, such as Internet users, to transfer monetary value in exchange for goods, services, or other value in a secure manner (see: column 3, lines 22-25 of Bishop et al.).

Claims 41, 44, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,073,708 to Igoe et al. in view of U.S. 2018/0060496 to Bulleit et al. in view of U.S. 2013/0211858 to Ohnemus et al. further in view of U.S. 2015/0312243 to Ponsford et al.
As per claim 41, Igoe et al. teaches a computer program product comprising instructions stored on non-transitory processor readable media and executing in a particular processor, (see: column 66, lines 40-47) comprising{00053/004576-US4/01955624.1} 4
--a de-centralized distributed computer program executable in any one of a plurality of processors, including the particular processor, (see: column 65, lines 18-27 where computing devices associated with each individual may be used. Also see: column 6, lines 63-67 where information may be accessed over a network by a PIA from a computer. Also see: column 65, lines 18-27 where computing devices associated with each individual may be used in a distributed, or non-centralized, manner. In the non-centralized embodiment a software (a de-centralized program) would exist to help perform the functions of this invention) including:
--electronic parameter information respectively representing a contractual offer for licensing at least health information of a user in exchange for value; (see: column 9, lines 22-37 where only those laboratory results that are used by an insurance company in determining life insurance premiums may be mapped to Insurance Companies. Also see: column 7, line 66 to column 8, line 7 where an entity 207 requests authorization for access to a user’s PIA 400 by using the Request Authorization use case 954. The user 250 can authorize the request using one of the access type use cases 957 (e.g., Allow Single-use Access, Allow Ongoing Access, Allow Limited Access) of the Authorize use case 950. If authorized, the entity 207 may access the requested output data feed of personal information if the request was for access by using the Access Information use case 956. Electronic parameter information respectively representing a contractual offer (parameters that indicate the access type) for exchanging at least private health information for value exists here and is being received over the internet from the users)
--electronic value information representing an acceptance of the contractual offer set forth in the parameter information respectively associated with the user; (see: FIG. 23 where an electronic value information representing a pledge to provide value in an exchange for information in accordance with the type of information to access (certain purchase history) is identified by the PIA. Also see: column 17, lines 56-63 where the request is automatically being received from Walmart over the Internet. Also see: column 19, lines 55-64 where the control of personal information is given to the user 250 by the PIA 400 allows the user 250 to arrange to obtain compensation (e.g., case, cash rebates, micropayments, store credit, store discounts or gifts, coupons, or loyalty program points) for providing access to his personal information. In some embodiments, the PIA 400 manages the exchange of personal information for compensation by providing a user interface for configuring which personal information may be accessed, by whom, and the amount of compensation required for access to the personal information. When access to the personal information is given, an acceptance is transmitted to the party to allow access to the party. The electronic value here is the compensation)
--rules, to restrict access using at least one of the processors over at least one communication network from at least one computing device, to a portion of account that includes the the user's health information and associated with terms of the contractual offer set forth in the parameter information respectively associated with the user (see: column 18, lines 13-32 where a database package such as Microsoft SQL ServerTM might be used for storing and managing the personal information. Also see: column 18, lines 33-44 where there are two PIAs, one where two entities have been granted access and one where only one has been granted access over a computer network 900. Also see: FIG. 4 and column 10, lines 52-67 where private healthcare information 302 is described. This information is included as personal information. Access is granted over at least one communication network 900 from at least one computing device of user 907 or user 908 for at least a portion of the personal information (private database information related to user’s medical information) pertinent to that entity. The information in the database being accessed is also associated with the contractual offer terms (see: column 7, line 66 to column 8, line 7 where the access type for the information in the database may be limited access, etc.). This is all being done with software) health information being populated further with institutional electronic medical records from a library, a radiology department, and a physician’s office, (see: column 21, line 60 to column 22, line 8 where there is health information that contains medical records including test results from clinical laboratories, doctors’ records) and further with information representing the institutional electronic medical records; (see: column 21, line 60 to column 22, line 8 where the health information such as medical records are information that represents medical records)
--rules to provide, to at least one computing device associated with the pledged value pursuant to the acceptance of each of the contractual offer terms from the party, information from the accessed portion of the account that includes the user’s health information; (see: column 20, lines 28-31 where the user 250 can provide the comprehensive purchase information (or an analysis based on the purchase information) to merchants in exchange for compensation. Also see: column 19, lines 55-64 where the control of personal information is given to the user 250 by the PIA 400 allows the user 250 to arrange to obtain compensation (e.g., case, cash rebates, micropayments, store credit, store discounts or gifts, coupons, or loyalty program points) for providing access to his personal information. In some embodiments, the PIA 400 manages the exchange of personal information for compensation by providing a user interface for configuring which personal information may be accessed, by whom, and the amount of compensation required for access to the personal information. The accessed personal information is being provided to the party in exchange for compensation here. The information is accessed over a computer network, thus, the information is being provided to at least one computer associated with the party. Also see: FIG. 23. The providing of this information to the party is done after the user agrees to use terms of FIG. 23. This is all being done with software) and
--rules to provide, to the user via the at least one computing device associated with the user, the respective value (see: column 20, lines 28-31 where the user 250 can provide the comprehensive purchase information (or an analysis based on the purchase information) to merchants in exchange for compensation. Also see: FIG. 23 where upon selection of the allow access button, the PIA (computing device associated with the user) receives the special offer/compensation (value). This is all being done using software).
Igoe et al. teaches the aforementioned system. The difference between Igoe et al. and the claimed invention is that while Igoe et al. does disclose accessing information in a private database, it does not explicitly teach three application program interfaces and the database being populated at intervals with auto collected validated records representing at least sensed intrinsic medical and extrinsic activity information that is automatically collected from devices that are configured with sensors, communication modules and microcontrollers.
	Igoe et al. may not specifically teach:
1) --first rules as a first application program interface configured with or accessible by the computer program;
2) --the account that includes the user’s health information being populated at intervals with auto-collected validated records representing at least sensed intrinsic medical information and sensed extrinsic activity information that is automatically collected from devices that are configured with sensors, communication modules and microcontrollers, and further with information representing the sensed intrinsic medical information and the sensed extrinsic activity information;
3) --second rules as a second application program interface configured with or accessible by the computer program; and
4) --third rules as a third application program interface configured with or accessible by the computer program; and
5) --distributed encrypted digital ledgers as accounts

Bulleit et al. teaches:
5) –accounts/account as smart contract distributed encrypted digital ledger(s) (see: paragraphs [0008] – [0010] where there are smart contract ledgers that disclose permissions to access information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 5) smart contract distributed encrypted digital ledgers as taught by Bullein et al. for the accounts as disclosed by Igoe et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Igoe et al. teaches user accounts that establish transactional terms thus one can substitute wherein these accounts are smart contract distributed digital ledgers to obtain predictable results of having accounts with terms that establish transactions. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Ohnemus et al. teaches:
2) --the account that includes the user’s health information being populated at intervals with auto-collected validated records representing at least sensed intrinsic medical information and sensed extrinsic activity information (see: paragraph [0036] and [0040]. There is a database here that is populated automatically with data records representing sensed intrinsic medical data and extrinsic activity data (also considered as data that represents intrinsic and extrinsic activity data). The population intervals are the time intervals between each activity. The above-citation teaches auto-populating health information into a ledger at intervals, however, it may not specifically teach auto-populating “respective institutional electronic medical records” nor “information representing the respective institutional electronic medical records”. However using column 21, line 60 to column 22, line 8 citation of the Igoe et al. teaches that health information can include “respective institutional electronic medical records” nor “information representing the respective institutional electronic medical records”. One can substitute the Igoe et al. reference into the Ohnemus et al. reference in a similar manner explained below) that is automatically collected from devices that are configured with sensors, communication modules and microcontrollers, (see: paragraph [0034] where intrinsic and extrinsic data for a user is being included as health information of the user. Also see: paragraph [0146] where inputs to the model can be automatically acquired from devices) and further with information representing the sensed intrinsic medical information and the sensed extrinsic activity information (see: paragraph [0034] where there is intrinsic and extrinsic information and the health information here includes this type of information. This information represents itself i.e. the intrinsic information represents the intrinsic information, etc. Further, see: paragraph [0033] where there is a score that represents the sensed intrinsic and extrinsic information and this information is included as health information).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein 2) the account that includes the user’s health information being populated at intervals with auto-collected validated records representing at least sensed intrinsic medical information and sensed extrinsic activity information that is automatically collected from devices that are configured with sensors, communication modules and microcontrollers, and further with information representing the sensed intrinsic medical information and the sensed extrinsic activity information as taught by Ohnemus et al. for health information and the distributed ledger that includes health information as disclosed by Igoe et al. and Bulleit et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Igoe et al. and Bulleit et al. teaches health information thus one can substitute wherein the health information includes other various factors to obtain predictable results of having health information. Further, the combination of Igoe et al. and Bulleit et al. teaches transacting health information that is associated with an account for value thus one can substitute wherein that information is updated on a ledger at intervals to obtain the predictable results of having updated health information on the ledger. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Further, one of ordinary skill at the time of the invention was filed would have found it obvious to have 2) the account that includes the user’s health information being (see: paragraph [0004] of Ohnemus et al.).

Ponsford et al. teaches:
1) --first rules as a first application program interface configured with or accessible by the computer program; (see: paragraph [0116] where an alternative configuration could be a single communications module, or ‘expert agent module’, with knowledge of multiple APIs to be able to communicate with remote storage volumes 134, 136, 138, 140. An API exists here that is configured with or accessible by the ‘expert agent module’ and the API is being used as rules on how to operate)
3) --second rules as a second application program interface configured with or accessible by the computer program; (see: paragraph [0116] where an alternative configuration could be a single communications module, or ‘expert agent module’, with knowledge of multiple APIs to be able to communicate with remote storage volumes 134, 136, 138, 140. An API exists here that is configured with or accessible by the ‘expert agent module’ and the API is being used as rules on how to operate) and
4) --third rules as a third application program interface configured with or accessible by the computer program (see: paragraph [0116] where an alternative configuration could be a single communications module, or ‘expert agent module’, with knowledge of multiple APIs to be able to communicate with remote storage volumes 134, 136, 138, 140. An API exists here that is configured with or accessible by the ‘expert agent module’ and the API is being used as rules on how to operate).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) a first application program interface configured with or accessible by the computer program, 3) a second application program interface configured with or accessible by the computer program, and 4) a third application program interface configured with or accessible by the computer program as taught by Ponsford et al. in the computer program product as taught by Igoe et al., Bulleit et al., and Ohnemus et al. in combination with the motivation(s) of being able to communicate with remote storage volumes (see: paragraph [0116] of Ponsford et al.).

As per claim 44, Igoe et al., Bulleit et al., Ohnemus et al., and Ponsford et al. in combination teach the computer program product of claim 41, see discussion of claim 41. Igoe et al. further teaches wherein the processor is configured to execute instructions that cause the processor to:
--{00053/004576-US4/01955624.1 } 5receive a plurality of transmissions and match each of the transmissions with respective users (see: FIG. 29 and column 18, line 66 to column 19 line 9 where two users are using the system and storing their information in the remote server. The processor of the remote server is configured to receive a plurality of transmissions (as shown by FIG. 29) and determine which transmission belongs to which user (matching transmissions to users)).

As per claim 48, Igoe et al., Bulleit et al., Ohnemus et al., and Ponsford et al. in combination teach the computer program product of claim 41, see discussion of claim 41. Bulleit et al. further teaches:
--wherein the distributed program is a smart contract (see: paragraphs [0008] – [0010] where there are smart contract ledgers that disclose permissions to access information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 41, and incorporated herein.

As per claim 49, Igoe et al., Ohnemus et al., and Ponsford et al. in combination teach the computer program product of claim 41, see discussion of claim 41. Bulleit et al. further teaches:
--wherein the database is incorporated in a blockchain (see: FIG. 10 and paragraph [0084] where there is a blockchain system).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 41, and incorporated herein.

Claims 70-71 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2018/0060496 to Bulleit et al. in view of U.S. Patent No. 8,073,708 to Igoe et al. in view of U.S. 2013/0211858 to Ohnemus et al. and further in view of U.S. 2017/0140375 to Kunstel as applied to claim 34, and further in view of U.S. 2014/0188886 to Mahaffey et al.
As per claim 70, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 68, see discussion of claim 68. The combination may not further, specifically teach the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--categorize each of the plurality of users within a respective one tier;
--determine, as a function of at least some of the information representing the activity received by the at least one computing device, that at least one of the plurality of users belongs in a different respective tier.

Mahaffey et al. teaches:
--the non-transitory processor readable media having instructions (see: paragraph [0012]) that, when executed by the at least one computing device, further cause the at least one computing device to:
--categorize each of the plurality of users within a respective one tier; (see: paragraph [0014] where the user is being classified into a category (tier) of a plurality of categories (tiers))
(see: paragraph [0014] where there are a plurality of categories. Also see: paragraph [0032] where there is updating of categories based on action data. Accordingly, each category is different and based on this data, a user may be placed into different categories).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the non-transitory processor readable media have instructions that, when executed by the at least one computing device, further cause the at least one computing device to: categorize each of the plurality of users within a respective one tier and determine, as a function of at least some of the information representing the activity received by the at least one computing device, that at least one of the plurality of users belongs in a different respective tier as taught by Mahaffey et al. in the system as taught by Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination with the motivation(s) of customizing an experience for a user (see: paragraph [0081] of Mahaffey et al.).

As per claim 71, Greak, Bulleit et al., Igoe et al., Ohnemus et al., Kunstel, and Mahaffey et al. in combination teach the system of claim 70, see discussion of claim 70. Mahaffey et al. further teaches the non-transitory processor readable media having instructions that, when executed by the at least one computing device, further cause the at least one computing device to:
--delay recategorizing the at least one of the plurality of users to the different respective tier until occurrence of a predetermined event (see: paragraph [0032] where there is updating of categories based on each action (event)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 70, and incorporated herein.

Claim 72 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No 7,617,128 to Greak in view of U.S. 2018/0060496 to Bulleit et al. in view of U.S. Patent No. 8,073,708 to Igoe et al. in view of U.S. 2013/0211858 to Ohnemus et al. and further in view of U.S. 2017/0140375 to Kunstel as applied to claim 34, and further in view of U.S. Patent 10,402,792 to Lin et al.
As per claim 72, Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel in combination teach the system of claim 34, see discussion of claim 34. Igoe et al. teaches information as health information (see: column 7, line 66 to column 8, line 7 where there is PIA 400).
The combination may not further, specifically teach wherein the information is stored on permission-less blockchain and on permission-based blockchain, thereby providing a public/private hybrid blockchain model.

Lin et al. teaches:
--wherein the information is stored on permission-less blockchain and on permission-based blockchain, thereby providing a public/private hybrid blockchain (see: FIG. 3 where there is a hybrid blockchain ledger with information stored on it).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the information is stored on permission-less blockchain and on permission-based blockchain, thereby providing a public/private hybrid blockchain model as taught by Lin et al. for the blockchain as disclosed by the combination of Greak, Bulleit et al., Igoe et al., Ohnemus et al., and Kunstel since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the present combination uses blockchain and one could substitute in a known type of blockchain from a finite types of blockchain to obtain predictable results. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/S.S./Examiner, Art Unit 3626         

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626